748 N.W.2d 243 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andre Farah BOND, Defendant-Appellant.
Docket No. 135402. COA No. 267679.
Supreme Court of Michigan.
May 16, 2008.
On May 7, 2008, the Court heard oral argument on the application for leave to appeal the October 16, 2007 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*244 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.